internal_revenue_service number release date index number ----------------------------------------- ------------------------ ------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------ telephone number -------------------- refer reply to cc psi b04 plr-107473-05 date date ----------------------------------------- ------------------------------------------------- re ----------------------------------------- legend taxpayers - - trust ---------------------------------------------------- date dollar_figurex attorney state ----------------------- ------- -------------------------- -------- - - - - dear ------------------------------ this is in response to a letter dated date and prior correspondence submitted by your authorized representative requesting an extension of time under sec_301 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst_exemption taxpayers husband and wife reside in state a community_property_state on date taxpayers established and funded an irrevocable_trust trust for the benefit of the descendants of taxpayers’ son and daughter taxpayers contributed community_property of dollar_figurex to trust on date no gift_tax_return were filed by the taxpayers attorney assisted in the planning and preparation of the trust instrument and did not advise the taxpayers with regard to the necessity to file gift_tax returns allocating their gst_exemption to their transfers to trust upon the death of attorney it was discovered that no gst_exemption was allocated on gift_tax returns for the transfers to trust sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip plr-107473-05 sec_2631 as in effect at the time of the transfer provides that for purposes of determining the gst tax every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_26_2632-1 of the generation-skipping_transfer_tax regulations sec_2642 provides in part that except as provided in sec_2642 if the provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime is made on form_709 allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 and such allocation shall be effective on and after the date of such transfer sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute see notice_2001_50 2001_2_cb_189 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax plr-107473-05 professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore the taxpayers are granted an extension of time of days from the date of this letter to make an allocation of their available gst_exemption with respect to their transfers to trust the allocations will be effective as of the date of transfer and should be made based on the value of the property transferred to trust as of the date of transfer taxpayers should each file a form_709 united_states gift and generation-skipping_transfer_tax return with the internal_revenue_service cincinnati ohio the rulings contained in this letter are based upon information and except as specifically ruled herein we express or imply no opinion on the federal representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code authorized representative pursuant to a power_of_attorney on file a copy of this letter is being sent to your this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures cc copy for sec_6110 purposes copy of this letter
